Citation Nr: 9934698	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for aggravated dementia as a result 
of VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a methicillin-resistant 
Staphylococcus aureus (MRSA) lifetime infection as a result 
of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's dementia and any aspect of surgery or other 
treatment at a VA facility. 

2.  There is no competent medical evidence of a nexus between 
a lifetime MRSA infection and any aspect of surgery or other 
treatment at a VA facility. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for aggravated 
dementia as a result of VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for an MRSA lifetime 
infection as a result of VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997, as here.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (a 
showing of negligence or fault is not necessary for claims 
filed prior to October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claims 
are well grounded; that is, the claims must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that his preexisting 
dementia was aggravated as a result of his transurethral 
resection of the prostate (TURP) in April 1998 and that he 
incurred MRSA as a result of this surgery as well.  He has 
indicated that the VA doctors who treated him were negligent.

The Board has reviewed the claims file and observes that the 
veteran was admitted to the Wichita VA Medical Center (VAMC) 
on April 9, 1998 for a TURP and had a past history of 
dementia.  During the first 24 hours following the surgery, 
the veteran was alert and oriented and appeared to be doing 
well.  However, he subsequently became very agitated and 
unmanageable and underwent a psychiatric consultation.  Also, 
while at the Topeka VAMC, the veteran showed evidence of MRSA 
in the urine; however, subsequent cultures showed no evidence 
of an MRSA infection.  In a statement dated in August 1998 a 
VA registered nurse noted that the veteran's claimed MRSA 
"lifetime" infection was not substantiated by testing and 
that, while the veteran had continued dementia subsequent to 
his TURP and had not been able to recover from it, "it 
cannot be determined that the dementia was compounded by his 
surgery."  

Despite the fact that the veteran was treated for dementia 
subsequent to his TURP, and even assuming that the veteran 
does, in fact, suffer from an MRSA lifetime infection, there 
is no competent medical evidence of a nexus between such 
disabilities and any aspect of surgery or other treatment at 
a VA facility.  Indeed, the only evidence of record 
supporting a nexus between the veteran's claimed disabilities 
and VA treatment is the lay opinion of the veteran and his 
wife, as indicated in several lay statements.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").

Well-grounded claims must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravated dementia and an MRSA 
lifetime infection are well grounded.  Given the absence of 
competent medical evidence to support the veteran's claims, 
these claims must be denied as not well grounded.  Since 
these claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for aggravated dementia as a result 
of VA treatment on its merits, while the Board has denied 
both of the veteran's claims as not well grounded.  
Nevertheless, regardless of the disposition of the RO, the 
Board observes that the United States Court of Appeals for 
Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The veteran's VA treatment records reflect that, subsequent 
to his April 1998 TURP, he was treated at several private 
nursing homes.  In this regard, the Board would point out 
that the VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence needed to 
complete his application for service connection when the VA 
is aware of the existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence showing treatment 
for his claimed disabilities and a causal link between such 
disabilities and VA treatment.


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravated dementia as a result of VA 
treatment is denied.

A well-grounded claim not having been submitted, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for an MRSA lifetime infection as a result 
of VA treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

